PER CÍJRIAM.
We have carefully examined the record in this case in the light of appellant’s brief, and we think that the exceptions relied on axe so devoid of merit as not to justify discussion. The record contains ample evidence of defendant’s guilt, it shows no reversible error in the admission or exclusion of testimony, and it contains nothing to indicate that the defendant did not receive in all respects a fair and impartial trial. While the sentence imposed was severe, it did not exceed the limit prescribed by law.
Affirmed,